Citation Nr: 1759474	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from May 1956 to May 1976.  The Veteran died in September 2004.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted the claim for service connection for coronary artery disease (which the Veteran had filed prior to his death in September 2004) and denied the claim for service connection for acute myelocytic leukemia associated with herbicide agents exposure, pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  In the December 2011 rating decision, the RO also found that new and material evidence had been submitted to reopen the claim for service connection for the cause of the Veteran's death, and denied the claim on the merits.  The appellant appealed only the denial of service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1. In an unappealed January 2005 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2. Some of the evidence submitted subsequent to the January 2005 RO rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.

3. The Veteran died in September 2004; the death certificate lists the cause of death as acute myelocytic leukemia (AML).

4. At the time of the Veteran's death, service connection had been established for right ear hearing loss and post-operative cholecystectomy, and service connection was retroactively established for coronary artery disease.   

5. The disabilities for which service connection was in effect during the Veteran's lifetime did not cause or worsen his AML, nor did they otherwise play a material causal role in the Veteran's death. 

6. The Veteran's fatal AML was not present during service or for many years afterward, and was not etiologically related to his military service, to include his presumed exposure to herbicide agents therein.


CONCLUSIONS OF LAW

1. The unappealed January 2005 RO rating decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156(a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the final January 2005 RO rating decision which denied service connection for the cause of the Veteran's death is new and material; thus, the claim is reopened.  38 U.S.C. §§ 1154(a), 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

3. The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the service connection issue decided in the instant document, VA provided adequate notice in a letter sent to the appellant in October 2004.

The Board also finds VA has satisfied its duty to assist the appellant in the development of the service connection claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the sole indication that the Veteran's death was related to service is the appellant's own statement.  See e.g., Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.").  Although Waters applied McLendon and thus is not directly on point, the logic is similar for Dependency and Indemnity Compensation (DIC) claims.  The Board therefore finds that the bare assertion of a link is insufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion under 38 U.S.C. § 5103A(d) in this case. 

It appears that all obtainable evidence identified by the appellant to this claim has been obtained, and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. New and Material Evidence Claim

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim, were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied by the RO in January 2005.  Although the appellant initiated an appeal of that decision (see January 2006 notice of disagreement), she did not perfect an appeal of this decision (by filing a substantive appeal or VA Form 9) and it became final.  

At the time of the January 2005 RO rating decision, the evidence of record included service treatment records (STRs), the Veteran's death certificate, private medical records, and the appellant's lay statements.  Service records show no report of finding of AML.  The Veteran's exposure to herbicide agents in service was presumed, as he served in the Republic of Vietnam during the Vietnam era.  Private medical records showed that the Veteran was hospitalized a few weeks prior to his death for treatment, including chemotherapy, for acute myelocytic leukemia (AML).  The death certificate showed that he died in September 2004, at home, due to AML.  At the time of his death, service connection was in effect for right ear hearing loss and postoperative cholecystectomy.  The appellant contended that the Veteran's AML developed as a result of his exposure to herbicide agents in Vietnam 

The evidence received since the last final denial in January 2005 includes additional medical records and the appellant's lay statements.  Also, a rating decision dated in December 2011 showed that the AOJ had reviewed the Veteran's claims file and retroactively granted service connection for coronary artery disease.  Thereafter, the appellant claimed that the Veteran's coronary artery disease contributed to his death, claiming that he was being treated with chemotherapy only a few days prior to his death, but his weakened heart could not handle that treatment. 
The Board finds that some of the additional evidence raises a possibility of substantiating the claim for service connection for the cause of the Veteran's death, including the grant of service connection for coronary artery disease and the appellant's new theory of entitlement regarding the Veteran's coronary artery disease.  Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  Having reopened the appellant's claim, the Board will now consider the reopened claim of entitlement to service connection for the cause of the Veteran's death on the merits.

III. Service Connection for Cause of Death Claim 

The appellant contends that the Veteran's death was related to his service-connected coronary artery disease.  She contends that his service-connected coronary artery disease was a contributing factor to his death, even though not listed on his death certificate.  She claims the Veteran was being treated with chemotherapy only a few days prior to his death, but his weakened heart could not handle that treatment. 

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 
The Board concludes that the preponderance of the evidence of record fails to support the appellant's contention that the Veteran's death was related to the service-connected coronary artery disease, or otherwise to active service.  The death certificate reflects that the Veteran died due to AML, which he developed many years after active service.  His service-connected disabilities included right ear hearing loss, post-operative cholecystectomy, and coronary artery disease.  The appellant has not alleged, nor does the medical evidence of record show, that his AML developed in service.  Regarding whether the Veteran's AML was otherwise related to his service, the record reflects that the appellant initially contended that the Veteran's AML was related to his exposure to herbicide agents in service.  

The Veteran is presumed to have been exposed to herbicide agents as he served in the Republic of Vietnam during the Vietnam era.  However, AML is not a condition for which the Secretary specifically found a link to herbicide agents exposure; thus, service connection for AML cannot be presumptively granted based on herbicide exposure.  Even when there is no presumptive service connection available, direct service connection can still be established.  38 U.S.C. § 1110, 38 C.F.R. § 3.303; see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The question is whether there is competent evidence that links the Veteran's AML to his active service, to include his presumed herbicide agents exposure therein.  In that regard, STRs show no report or of finding of AML.  Post-service private medical records showed that the Veteran was hospitalized a few weeks prior to his death for treatment, including chemotherapy, for his AML.  The record, however, contains no competent evidence linking the Veteran's AML to herbicide agents exposure, and, as noted above, a VA examination/opinion on this issue is not warranted.  

With regard to the appellant's contention that the Veteran's coronary artery disease contributed to his death because his weakened heart could not handle the chemotherapy treatment for AML, the Board finds that the record, however, contains no competent evidence showing that the Veteran's coronary artery disease caused or contributed substantially or materially to his death, and, as noted above, a VA examination/opinion on this issue is not warranted.  

The Board has given careful consideration to the statements of the appellant regarding the cause of her husband's death.  Certainly, the appellant is competent to offer evidence as to facts within her knowledge, such as observable symptoms related to any of the Veteran's medical conditions prior to his death.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board recognizes that the appellant has sincerely contended that the Veteran's cause of death was related to his service-connected condition, however, although the appellant may attest to the Veteran's symptomatology, as a layperson without medical training or experience, she is not competent to provide an opinion on complex medical issues, such as whether because of the Veteran's coronary artery disease he could not handle the chemotherapy treatment for his AML.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

Therefore, as the record contains no competent evidence (including medical evidence or opinion) relating the Veteran's death directly or indirectly to his active duty service or his service-connected disabilities, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death and, to that extent, the claim is granted.

Service connection for the cause of the Veteran's death is denied




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


